Citation Nr: 1823717	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy as secondary to service- connected diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for gout as secondary to service-connected diabetes.

3.  Entitlement to service connection for sleep apnea as secondary to service- connected posttraumatic stress disorder (PTSD) or diabetes.

4.  Entitlement to a rating in excess of 20 percent for diabetes.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to a TDIU is addressed below.  The remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts he is precluded from employment due to his service-connected PTSD, diabetes, peripheral neuropathy, hearing loss, and tinnitus disabilities.  See May 2012 VA Form 21-8940.  Specifically, he asserts that he is no longer able to maintain a Commercial Driver's License (CDL) in the state of Florida due to his insulin prescription for his diabetes, that he is no longer able to operate heavy equipment as required by his former employer, and that all his prior work history included jobs requiring a CDL.  See id; see also January 2014 Veteran Statement and October 2016 Board Hearing Transcript at 7.

II.  Applicable Law

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

III.  Analysis

The Veteran is service-connected for the following disabilities: prostate cancer, rated as 100 percent disabling from August 14, 2017; PTSD rated as 30 percent disabling from June 22, 2007; bilateral hearing loss rated as noncompensably disabling from December 30, 2003, and 30 percent disabling from July 07, 2008; diabetes mellitus type II rated as 20 percent disabling from July 12, 2006; tinnitus, rated as 10 percent disabling from December 30, 2003; peripheral neuropathy of the lower left extremity rated as 10 percent disabling from May 22, 2009; peripheral neuropathy of the lower right extremity rated as 10 percent disabling from May 22, 2009; peripheral neuropathy of the upper left extremity rated as 10 percent disabling from October 19, 2011; peripheral neuropathy of the upper right extremity rated as 10 percent disabling from October 19, 2011; and coronary artery disease rated as 10 percent disabling from March 07, 2016.  He is in receipt of special monthly compensation under 38 U.S.C. § 1114(s) from August 14, 2017.  His combined disability rating is 70 percent since May 22, 2009, and considering his diabetes and neurological symptomatology (peripheral neuropathy) as "one" disability rated at 40 percent disabling, the schedular criteria for a TDIU are met from that time.  See 38 C.F.R. § 4.16 (a)(2).  
Here, the Veteran has a high school diploma with a history of employment in commercial vehicle operation requiring a CDL.  His last known full-time employment was in 2009 as a heavy equipment truck driver, which required a Class A CDL.  See May 2012 VA Form 21-8940 and September 2014 Correspondence.  

Further, independent research revealed that in order to obtain or maintain a CDL from the Department of Motor Vehicles (DMV) in Florida, an individual must pass a physical exam and "cannot have diabetes that requires insulin injections; diabetes controlled through a diet or oral medication is permitted."  Florida DOT Physical Exam for CDL, DMV.com (2009-2018), https://www.dmv.com/fl/florida/dot-physicals.  The Veteran has a current prescription for insulin for his diabetes.  See January 2013 VA examination report and May 2016 through August 2017 VA treatment records.  Moreover, the Veteran competently and credibly testified at his October 2016 Board hearing that his employment history consisted of driving related jobs requiring a CDL and that his activities are restricted by his service-connected diabetes, including his ability to operate heavy equipment as required by his former employer.  See October 2016 Board Hearing Transcript at 7-8 and September 2014 Correspondence.  In this regard, the Board acknowledges the January 2013 VA examiner's statements that the Veteran's diabetes does not impact his ability to work, however, the examiner was not privy to pertinent information regarding the his inability to maintain a CDL due to his insulin prescription for his service-connected diabetes and did not consider the Veteran's statements regarding his employment abilities.  Thus, his opinion has no probative value.  As such, given the Veteran's inability to maintain a CDL and his competent and credible reports as noted above, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to his service-connected disabilities, given his work history.

Thus, a TDIU is established.  38 U.S.C. §§ 1155, 5107; 38 C.F.R §§ 3.340, 3.341, 4.16(a).  The Board will refrain from dismissing entitlement to a TDIU from August 14, 2017, at this time, as the 100 percent rating assigned for prostate cancer is temporary and subject to a future review examination, which could potentially reduce his rating and therefore require consideration of a TDIU from that point.


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran asserts that his gout is secondary to his service-connected diabetes.  See October 2016 Board Hearing Transcript at 4, 13.  He was afforded a VA examination in March 2013.  The examiner noted the date of his gout diagnosis as 2010, and determined there was no medical nexus to support a proximate cause relationship between gout and diabetes; however secondary service connection based on aggravation was not addressed.  Thus, on remand an addendum opinion is needed. 

The Veteran attributes his sleep apnea to his service-connected PTSD, as opposed to diabetes.  See October 2016 Board Hearing Transcript at 5, 13.  The Veteran was afforded a VA examination in March 2013.  The examiner noted the date of his sleep apnea diagnosis as 2011.  However, no nexus opinion was rendered as to the relationship between sleep apnea and PTSD, warranting an addendum opinion on remand.

Regarding the Veteran's diabetes, he asserts his disability has worsened since his last VA examination in March 2013.  See October 2016 Board Hearing Transcript at 3, 12.  As such, a new VA examination is needed as the March 2013 VA examination may no longer be reflective of the Veteran's current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Action on the diabetic retinopathy claim is deferred pending this development.  Any outstanding treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.
2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Then obtain an addendum opinion from the March 2013 VA examiner (or other qualified examiner, if unavailable) to determine the etiology of the Veteran's gout and sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this remand, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  

(a) The examiner should address whether it is at least likely as not (50 percent or greater probability) that the Veteran's gout has been aggravated (worsened) by his service-connected diabetes. 

(b) The examiner should also address whether it is at least likely as not that the Veteran's sleep apnea: 

(i) is proximately due to his service-connected PTSD; or 
(ii) has been aggravated (worsened) by his service-connected PTSD.  

The examiner should note that question (b) requires two separate opinions: one for proximate causation and another for aggravation, and rationale must be provided for each opinion.

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Then schedule the Veteran for a VA examination to assess the current severity of his diabetes.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail, including the presence of any retinopathy.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


